NO. 3052



                  OFFICE OFTHE    ATTORNEY GENERAL



                                                     my        23, 1939



Honorable Julian l6ontgomery
state meway   mpartment
Austin, Tezae

Deer sir:

                                       Opinion No. 0-628
                                       Re: Are fees collected by
                                            county tax colleotore
                                            r0r ~SSU~CS 0r bupii-
                                            cete license receipts
                                            under section lea 0r
                                            Article 6675a, Vernon's
                                            Annotated Statutes, to
                                            be retained L8 rees 0r
                                            0rricw

          vie ere in reoeipt 0r your letter 0r April lOth,
in which you request  en opinion (IB to *ether the fees
collected by oounty tex collectors for the issusnce of
duplicate license kelpts    under Section 12a of Artlole
66758, Vemon*a   Aanotated Civil statutes. may be retained
by them e.8 e part 0r their reee 0r oirioe or must be re-
mitted to the State Highway Department.

          Section 128 of Article 667%.                 mpre,       provides
88 rollows:

                   'The owner of e vehicle, the li-
             ceme receipt ror which hes been lost,
             or deetroyed, may obtain e duplicate
             thereof, by filing with the State Hlgb-
             way Dspertment or the County ColleCtOr
             who issued the original reoeipt en ei-
             fidavlt that it has been loat or de-
             stroyed and by paying * ree or twellty-
             five cents for said duplicate.   (Acts
             1929, Forty-fir.& Legislature, Second
             $;ed    Session, p. 172, ch. 88, Section
                . "
              It ~111 be noted that the above eeotion or lt-
SElr   COOtthIS   110 PrOViSiOD   aS    t0   What   Ultimate       diSpOSitiOn
she+ be made 0r the twenty-rive cent r08 arter it has
been collected by the Stats Highway Depertment or the
county collector. This must be eecdrteined from the len-
@age of Article 6675a .e e whole.

          Seotion 11 of Article 6675a deals with 'ices or
Tax Collector". as r0ii0w.8:

                  w.46 cc8npenestion ror his services
             under the provisions   or this and other
             laws relating to the registration or ve-
             hlclee and chaurreure and the transrer
             of rehlcles, each County Tqx Collector
             shell receive e ur0m      rea 0r rirty
             Cents for eech ai the first one thousend
.




    Honorable   Juliaa Yontgcmery,   May 23, 1939. Page 2



                receipts  issued by hti esch year pureusnt
                to said laws;  he shall reoeive e UniiOrm
                fee or forty cents dor each of the next
                nine thouesnd receipts so issued,  s uni-
                rorm fee or thirty cents for esoh of the
                next iirteen thousand so issued and s
                unirom   fee or twenty cent6 ror esch of
                the bslsnoe of said receipts so issued.
                Said compensation shall be deducted reek-
                ly by each County Tax collector Zran the
                gross collections msde pursuant to tbie
                Act (Article 66758-l to 6675s-14; P. C.
                Article SOTS) and other laws relsting to
                the registrstion of vehicles and chsut-
                reurs  and the transfer oi vehicles.   Out
                or cmpenestion   so allowed County TSI
                Collectore, it is hereby expressly pro-
                dded and required that they shall pay
                the entire expense or issuing all li-
                cense receipts and number plates snd
                ohsutisu~r badges Issued pursuant hereto,,
                including the cost of labor pericmed    in
                issuing said reoeipte, number plates snd
                badges and the cost of postage used in
                mailing *eme to spplicsnts."

              Two provisions of the above quoted section sre
    eepecislly pertinent ior the purpose of answering the
    question at hand:

                     (1) "As compensstion for his le2-
                vices under the provisions of this and
                other laws relating to the registretion
                of rehiclss and chsutisurs and the trsns-
                fer or vehicles, ssch County Tax collso-
                tar shall reosive s unir0w  ree, eta.*

                     (2)  vsid compensation ehsll be de-
                ducted weekly by each County Tax Collsc-
                tar tram ths gross collections msde pur-
                suant to this Act (Art. 6675s-1 to 6675-
                14; P. C. Art. 607s) and other laws relst-
                ing to the regietrstion of rehiolss and
                chsurreurs and the transfer 0r vehicles."

              The fact that this section expressly stipulates
    definite fees ss ccmpensstion for the earvices or County
    Tax Collectors under all laws relating to the registration
    or vehicles end chauffeurs, and that such ccmpensstlon
    shall be deducted ircm the gross collections msde under these
    same lswe, leads to the inevitsble conclusion that this eeCtiO0
    wse exclusive es to the fees of s tax collector in the sbsence
    or erprees provision to the oontrery snd thet srter he had col-
    lected his prescribed ccmpenssticn from the wgross collectionsw
    weekly he wss to dispose of the balance in accordance with Sec-
    tion 10 Or the Act.

              section 10 0r ArtiCle   6675s provides rm an sp-
    portionment of net funds collected under the provisions Of
    the Act between the County Road and Bridge Fund end the
    Stete HSghwsy Depsrtamnt.    It reads 88 hollows:

                     “On Monday of each week esch C0Uty
                Tax Colleotor shall deposit in the County
                Depository 0r his county to the credit or
                the County Road and Bridge Fund so amount
.




    Honorable   Julie.0 Montgomery, k&y 23, 1939, page 3



                equal to one hundred (100%) per cent or
                net collectione made hereunder during
                the preoeding~week until the amount
                so deposited ior the current calendar
                year shall have reached s total sum
                Of Fifty Th0USSod ($50,000) DOllSrS.

                     nTheresfter, and until the smount
                so deposited for the year shall have
                reached s tots1 or One Wndred   Seventy-
                rive Thousand ($175.000) D~llsrs he
                shell deposit to the credit of ssid
                Fund on Monday or esch week en smount
                equal to rirty  (505) per cent 0r c~iiec-
                tions made hereunder   during the preced-
                ing week.

                      "Theresrter, he shall make no fur-
                ther deposits to the credit of said rund
                during that calendar yesr. All collec-
                tions made during any week under the pro-
                .ViSiOnS Of this Act (Arts. 6675a-1 to
                66756-14; P. C. Art. S7Os) in exoess or
                the smcunts required to be deposited to
                the credit of the Road and Bridget Fund
                oi his county shall be remitted by each
                County Tax Collector on each 8ond.y of
                the succeeding week to the Stats High-
                way Department together with carbon
                copies cl each license receipt issued
                hereunder during the preceding week.
                He shall also on Monday of each week
                remit to the Dspsrtment as now provid-
                ed by law, all transfer isee and chsuf-
                rsurs' license fees collected by him
                during the preceding weak, together with
                carbon coplss of 611 receipts issued for
                said fees during the week.

                     "He shall slso sccmpsny   all remit-
                tances to the Higbwsy Depsrtment with s
                cmplets report of such ccllectiens mede
                and dispositiec made thereof, the ionn
                and contents or said report to be pre-
                scribed by the State Highway Depsrtment.
                None or the monies so placed to the cred-
                it or the Rosd end Bridge Fund Cl e county
                shell be used to pay the sslsry or cmpen-
                sstion of any County Judge or County Com-
                missioner, but all said monies shell be
                used ror the construction end msintensnOe
                or later61 roads in such county under the
                superrieion of th. cmnty engineer, ii
                there be OILS, end ii there IS no such
                engineer, then the County Cami8s1onsrsf
                court shall here suthcrlty to commend
                the services of the Division Engineer
                0r the State Highwey Departmat   ror the
                purpose or supervising the ccnstmction
                and surveglng or lateral roads In their
                respective counties. All funds allocated
                to the counties by tie provisions of this
                Act (Arts. 6675scl to 66756-14; P. C. Art.
                .307s) may be used by the counties in the
Honorsble Julian Montgomery, May 23, 1939, Page 4



          payment or obligetions, Ii sny, isaed
          and inourred in the construction or the
          improvement or all rosds, including Stste
          highwsys Or such counties and districts
          therein; or the improvement of the
          roads comprising tbe'ccunty road system.
          (Acts 1929, 41st Leg., 2nd C. S., p. 172,
          oh. 88, Sec. lo)."

          The lsngusge of Article 6675s eepeCially in SEC-
tions 2 and 4 designstea the County Tax OOlleCt~  S8ent Or
the state Sigbvay Department ror colleCticn 0r all fees
ccllectsble pursuant to the Act.

          Section 2 deals with registration:

               "Every Oxasr of s motor vehicle
          trailer or se@-trailer     used or tobe
          used upon the public highways or this
          State, and esch chsurfeur shall spply
          each year to the State Highway Depsrt-
          ment through the County Tax COllsotOr
          or the County in which he resides ior
          the rsgistrstion or esch such vehicle
          owned or controlled by him, or for s
          chsufieur~s license, for the ensuing
          or current year or tlnexpired   portion
          thereof; etc....."

           Secticn 4 governs -registrstion   dstesW:

               "Each spplicstion riled hereunder
          ror registrstion or for 0hsurrsur*e li-
          cense during April shall be scccmpsnied
          by the full amount or the annual r8.e ii
          the vehicle was operated on the public
          highways or streets during any pert of
          April 0r that year, etc.*

          In CoOley on TsxstiOn, Vol. 4. 4th Edition, p.
3562, it is ststed:

                WA county oo11ects certain tsxes
           es the representative of bbe state and
           also sometimes es the representative
           end ror the purpose or s city or tonm
           or other tax district within its bor-
           ders. and other tax districts sate-




           AS en agent or the ststs the compensetion of
~the County Tax collector will be limited strictly to the
 statutory fees prescribed, and such compensetlon will not
 be enlarged unless by express legislstive grant. It is
 sn elementary law of agency that if there Is s sp~ciS1
 sgreement ifring the smount 0r compsnssticn to which the
 sgent is entitled he cannot, ot course, recover any amount
Honorable   Julisn Montgomery,   May 23, 1939,,Psge   5



in excess or that stipulated.

            2 Tex. Jur., p. 610
            2 C. J., 782

           Seotions 2, 4, 10 end 11, when ccnstrutd to-
gether. not to mention other eections or Article 66756,
clearly indicate that the purpose of the'genersl law wss
to rsise moneys for etste end county highway end bridge
construction; to apportion the rsvenues between the
Stste Highway Department end the County Road and Bridge
Fund; end to provide compensation ior the County Tar
Collector es sgent of the Bighwsy Depsrtment, irm which
cclllpensetionnecesssry expenses oould be paid.

          A ccnsiderstion ci the caption of H. B. NO. 6,
chapter 88, Acts 1929, Forty-first L#gislstum,  Second
Called Session, p. 172. substsntistss this construction
We quote it ln pert:

                 "An Act providing rcr the construction
            malntensnce. regulation, and eupenision
            of the public highwsys of this State, by
            providing revenue therefor, by regulating,
            supervising, and licensing of motor ve-
            ~1018s used on esms. and the payment cl
            1icenseYees   on such motor vehicles, end
            the distribution and apportionment or
            euoh license fees; regulsting the duties
            and ccapenssticn or Tax Collectors in
            connection with the oo11sction oi said
            lioense isea....; providing for the sp-
            propristion end use of ttb revenues ool-
            lected hereunder...."

           Seation 10 relating to apportionment or funds,
section 11 relating to the fees or TSX Collector end section
12s relating to duplicate license reoeipts, of Artiole
66758, 611 stand es originslly enacted by the Forty-first
Legislature, second Called session. AH.8 1029, Chapter 88,
p. 172, H. B. DO. 6.

           Construing the sections together, YB reach the
opinion that it ws the Latention or the Legislature that
all revenues raised la the Aot in the form of fees were to
go into the gross oo11ections fund ior weekly apportionment
sitar the deduction of the fees sllocsted to the County Tax
Collector "se ccapsnsstion for his services"; and that 611
net funds  (grose Nods minus Tax Collector18 ieee) raised pur-
susnt  to the statutes which were not speciiicslly apportioned
to the County Road and Bridge  Fund under Seotion 10 of the Act
be remitted to the State Eighwsy Department.
          The ancant of the County Tax Collector ie to receive
is plainly etipulsted in Section 11. It is a delinite, certain.
easily determined amount, deductible weekly rrcm the gross ccl-
lections meads pureusnt. to the Act.

          Seotion 12s dealing with duplicate lioense rs-
ceipte provides for pawent  or s fee of twenty-five oents
for the duplicate to the State Highway Department or the
cant* Colleotor.   The duplicate license fees paid to the
                                                       i




Bonorsble         Julian Yontgmery,   May 23, 1939, Page 6



County Tax Collector, become s pert of the gross ccllec-
tions fund unless it can be definitely shown that they sre
to be paid to the County Tax COlleotcr es sdditioml  ocm-
penration to that reaelved by himunder  Section 11.

          But it has been revealed that under 8eot1oa.11
the lees of s TSX Collector sre expressly defined and ere
to be deduoted rrca the gross collections under the Act.

           It is our opinion that all bee collected by the
County      Tax
            Collector   under Article 6675s srs psysble to the
ccmmron gross oollections fund to be apportioned weekly un-
der Section 10, and that fees collected    by the County Tsx
Collector tar the issusnce of duplicate license receipts
le  included.     The dupliaste lioense receipt fees sre not
to be retained by him in the ebsenoe oi epeeitic etstutory
sutherizstlon lepeoislly since the amount or his fees is
limited by Section 11. The etetutory fees provided for
the Tax Collector under Section 11, however, 61% deduct-
ible weekly Iran the ~camon gross collaotions fund.

          The csse 0r Bowie county v. bfcmrrie, et 61,
(1937) 103 S. W. (2) 1062, is authority for our contention
that the County Tar Collector does not retain the twenty-
rive cent ice in the preesnt instance.

                  In thie csee it wss held that the county was not
entitled  to any portion of e registrstion fee of three dol-
1srS payable  to s County Tax Collector or any motor vehicle
being driven under its own power,  towed, or transported by
being attached or coupled to em8 other vehicle iran or
;;f."gb   this Stste over it8 higbwsys tar the purpose or
     , rsssle or trsds,in another state, etc.

          Bowl8 County sued its Tax Collector, the Bighwsy
Ccmniesion of Texss, and the Stats Highwsy Engineer to sa-
rorae payment 0r it or ritty (50%) per oent. less rees 0r
collecting the three dollar regietration ccnvoy isa for
the years 1935 an4 1936, under Article S27b, Section 2.
Vernon*s Annotated Penal Code.

          Bowie County contended that the 1935 registrs-
tion convoy fee sat should be construed  in sri msteris
with Article 66756, and that the fund raise   rrcm the three
dollar registrsticn fees ehould be spportioned between the
county end the Stste Highway Wpsrtment   in ecccrdsnce with
Section 10 of Article 6675s.
                            !
          The court said it'did not egree with the county(s
contention and then msde this eignilicsnt observstion:

                       “SE ction 10 or tbs Aots Of lPP0,
                           se vfemwn*m
                  oLlapt.er/             mmoteted   ststutee.
                  Article 667&-10) has speciilc relationa
                  to the division of fees authorized    to be
                  collected by that Act,   between  the eever-
                  al counties and the stste, snd dws not
                  srreot another speoiric rsgirtrstion tsx
                  levied under the Actor 1935."

          Then the court held that the ress levied   under the ACt
02 1935 were not spportionsble to the oounty.    Theretore, they
were payable to the State.
e.
         Honorable Julian Montgomery,   &?.y 23, 1939, Page 7
.

                        "The presumption is that all taxes
                   colleoted under general lsw not apportioned
                   era payable to the state. Only such tsxes
                   se are speciricslly apportioned to the
                   several counties csn be legally paid to
                   them."

                    Although lt wss held the Act or 1935 wee nOt in par1
         msteris with Section 10 or Article 66756, still Sections 10, 11
         end 12s sre all psrts or the sane ststute enacted et the sems
         time ror the ssme purpose.   One spirit end one policy is ccn-
         trolling.   Under Article 6675s the gross funds collectable sre
         eubject totbeweekly deduction of the fess or the TST Collector
         se prescribed in Section  10, end theresiter to apportionment
         between the County Road and Bridge Fund end the Sighway Ds-
         pSrt.mSnt in accordance with the provisions or Section 10.

                   The twenty-five cent fees collectsble under Section
         12s for duplicate lioense receipts srs s part or the gross
         COlleCtiOnS under the Act. They do not go to the County Tax
         Collector es ress. The ACt. in Section 11, speciiicslly defines
         his fees. Nor do they go direct to the Righwsy Depsrtmsnt.
         The Highwsy Depsrtment only gets the balance of the net collec-
         tions after the County Road and Bridge Fund has been provided for
     .   under Se&ion 10.

                   Therefore, in snswer to your question, it is our
         holding that s proper construotion or Article 6675s forbids
         retention of the duplicste license receipt fees provided in
         SeCtiOn 12s by the County TSX Collector and also denies
         Sepsrsts payment b:r him of these fess directly to the High-
         way Department, but provides for tbdir payment in to the
         gross collections fund with all other fees collected under
         the Act. The twenty-five oent fees collected     by the State
         Highway Depsrtment directly  sre retained  by it  in the sb-
         sence ot any provision that it pay fees ecllected into the
         gross oollections fund, whereas the ssme fees collected by
         the County Tax Collector are co-mingled with other fess and
         come to the Highway Dspsrtmsnt through epporticmment under
         Section 10.

                   This opinion has the eliact of overruling the ror-
         mer opinion on this matter by ASSiStSIlt Attorney General R. E.
         Gray, dated November 23, 1938, and addressed to the
         Honorable Cecil C. Rctsch, at thst time Assistant Criminal
         District Attorney, Fort Worth, Terss.

                   Trusting that the above   fully answers your inquiry,
         we are

                                                   Yours very truly

                                              ATTORNEYGENERAL     OF TEXAS


                                              BY
                                                                Dick Stout
                                                                 AeSistsnt
         DS:FG

                   This opinion hss been oonsidered in conference,      sp-
         proved, and ordered recorded.
                                              Gersld C. Mann
                                              ATTCRNEYGENXRAL     OF TEXAS